PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


JOHN DOE 2,                             
                 Plaintiff-Appellant,
                v.                              No. 02-1965
THE ASSOCIATED PRESS,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                         (CA-02-1444-2-18)

                      Argued: April 3, 2003

                     Decided: June 11, 2003

      Before WILKINSON and SHEDD, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Shedd and Senior Judge Hamilton joined.


                            COUNSEL

ARGUED: Gregg Meyers, Charleston, South Carolina, for Appellant.
Jerry Jay Bender, BAKER, RAVENEL & BENDER, L.L.P., Colum-
bia, South Carolina, for Appellee. ON BRIEF: Holly L. Palmer,
BAKER, RAVENEL & BENDER, L.L.P., Columbia, South Carolina,
for Appellee.
2                    DOE v. THE ASSOCIATED PRESS
                               OPINION

WILKINSON, Circuit Judge:

   Plaintiff John Doe 2 brought suit against the Associated Press ("the
AP") seeking damages for emotional distress inflicted by the AP’s
public identification of him as a sexual abuse victim. The district
court dismissed plaintiff’s complaint on the pleadings. Because plain-
tiff fails to state a viable claim under South Carolina state law, we
affirm.

                                    I.

   In April 1999, Edward Fischer, a former teacher at public and pri-
vate schools in Charleston, South Carolina, pled guilty to state crimi-
nal charges of sexually molesting several of his former students. The
plaintiff in this case was one of Fischer’s victims.

   Plaintiff was invited to appear at Fischer’s sentencing hearing in
order to testify about the impact of the molestation and about the pun-
ishment Fischer should receive. At the hearing, plaintiff alleges, the
state court judge ordered the reporters present not to identify any sex-
ual assault victims in press accounts of the sentencing.1 The official
record of the sentencing hearing does not contain plaintiff’s name.
The plaintiff’s name had not been known or made public before the
sentencing hearing. The courtroom was, however, public and open to
all interested members of the community.

   A reporter from the AP was in the courtroom when the judge
issued the no-disclosure instruction. AP guidelines instruct reporters
to state an objection, if they have one, whenever a court proposes to
close any aspect of a proceeding. However, the AP reporter did not
object to the judge’s order or state that he intended to include plain-
tiff’s name in the AP story. Because plaintiff heard no objection to the
court’s instruction, he believed that his identity would be protected.
    1
   We note that this order appears nowhere in the excerpted transcript of
Fischer’s trial as reflected in the record on this appeal. We assume for
the purposes of this opinion, however, that the allegations in plaintiff’s
complaint are true.
                      DOE v. THE ASSOCIATED PRESS                           3
Plaintiff therefore delivered his victim impact statement at the pro-
ceeding, disclosing his name during the course of his testimony.

   The next day, the AP published plaintiff’s name, identifying him
as a sexual assault victim and disseminating the report to newspapers
around the country. Although many other reporters were also present
at the sentencing hearing, the AP reporter was apparently the only one
to include plaintiff’s name in his official report. Plaintiff discovered
that the AP had published his name when an acquaintance called him
the next day after reading about plaintiff in the morning paper.

   Plaintiff brought a suit against the AP, seeking actual and punitive
damages for fraudulent misrepresentation, invasion of privacy, and
reckless or intentional infliction of emotional distress. The district
court rejected plaintiff’s invasion of privacy and infliction of emo-
tional distress claims on state law grounds and ruled that plaintiff’s
fraudulent misrepresentation claim was barred by the First Amend-
ment. This appeal followed.

                                     II.

   We review de novo the district court’s dismissal of a complaint for
failure to state a claim under Fed. R. Civ. P. 12(b)(6). Franks v. Ross,
313 F.3d 184, 192 (4th Cir. 2002). In so doing, we accept as true all
the plaintiff’s allegations and view the complaint in the light most
favorable to the plaintiff. Id.

                                     III.

   Plaintiff claims that the AP is liable for the tort of fraudulent misrepre-
sentation.2 He argues that after the trial court issued its non-disclosure
order, "[f]air dealing" required the AP reporter "to indicate his posi-
tion on publishing names of criminal sexual assault victims." By
keeping silent, plaintiff argues, the AP reporter "implicitly agreed to
  2
   Plaintiff has not appealed the district court’s dismissal of his inten-
tional infliction of emotional distress claim. In any event, reporting a
matter that was heard in open court is not so "atrocious and utterly intol-
erable in a civilized community" as to "exceed[ ] all possible bounds of
decency." Johnson v. Dailey, 457 S.E.2d 613, 615 (S.C. 1995).
4                    DOE v. THE ASSOCIATED PRESS
comply" with the non-disclosure order, "yet had at the time . . . no
intention of keeping the promise." Plaintiff contends that the report-
er’s failure to state his intention was therefore a fraudulent suppres-
sion of a material fact.

   In South Carolina, "[n]ondisclosure becomes fraudulent only when
it is the duty of the party having knowledge of the facts to uncover
them to the other." Warr v. Carolina Power & Light Co., 115 S.E.2d
799, 802 (S.C. 1960). Such a duty to disclose can arise in only three
cases: (1) where there exists a "preexisting definite fiduciary relation
between the parties"; (2) where one party either expressly or (by vir-
tue of the specific circumstances of the case) implicitly "reposes a
trust and confidence in the other with reference to the particular trans-
action in question"; or (3) where "the very contract or transaction
itself, in its essential nature, is intrinsically fiduciary and necessarily
calls for perfect good faith and full disclosure." Jacobson v. Yaschik,
155 S.E.2d 601, 605 (S.C. 1967); see also Kiriakides v. Atlas Food
Sys. & Servs., Inc., 527 S.E.2d 371, 378-80 (S.C. App. 2000), modi-
fied on other grounds, 541 S.E.2d 257 (S.C. 2001).

   Plaintiff’s relationship with the AP fits into none of these catego-
ries. Fraud of the sort alleged here typically requires some course of
dealing or prior relationship between two parties. But the two parties
had no prior dealings with each other of any sort, fiduciary or other-
wise: the AP reporter and plaintiff were, quite simply, complete
strangers. Nor was there anything intrinsically fiduciary about the AP
representative’s role as a courtroom reporter that day. There is noth-
ing about the act of listening to a witness in open court that could
place a burden of fiduciary loyalty on a room full of listeners. Plain-
tiff may well have relied on his expectation that the reporters present
would not ignore the judge’s instruction, but the AP reporter’s failure
to do so did not violate any pre-existing duty to plaintiff.

                                   IV.

   Plaintiff also claims that the AP should be held liable for the tor-
tious invasion of his privacy. The district court held that the facts as
alleged in the complaint did not state a claim for invasion of privacy
under South Carolina law. We agree.
                     DOE v. THE ASSOCIATED PRESS                        5
   The right of privacy is "the right to be let alone; the right of a per-
son to be free from unwarranted publicity." Swinton Creek Nursery
v. Edisto Farm Credit, ACA, 514 S.E.2d 126, 130 (S.C. 1999) (quot-
ing Holloman v. Life Ins. Co. of Virginia, 7 S.E.2d 169, 171 (S.C.
1940)). South Carolina defines tortious invasion of privacy as "[t]he
unwarranted appropriation or exploitation of one’s personality, the
publicizing of one’s private affairs with which the public has no legit-
imate concern, or the wrongful intrusion into one’s private activities,
in such a manner as to outrage or cause mental suffering, shame, or
humiliation to a person of ordinary sensibilities." Meetze v. Associ-
ated Press, 95 S.E.2d 606, 608 (S.C. 1956). This definition gives rise
to three separate but related causes of action: "(1) wrongful appropria-
tion of personality; (2) wrongful publicizing of private affairs; and (3)
wrongful intrusion into private affairs." Snakenberg v. Hartford Cas.
Ins. Co., 383 S.E.2d 2, 5 (S.C. App. 1989).

   Plaintiff does not dispute the district court’s conclusion that his
complaint can be construed as asserting two of these causes of action:
wrongful publicizing and wrongful intrusion. We address each of
these issues in order.

   To face liability for wrongful publicizing of private affairs, a
defendant must have intentionally committed "public disclosure of
private facts about the plaintiff" — facts "in which there is no legiti-
mate public interest." Id. at 6. Plaintiff points to no case, however,
suggesting any circumstance under which there might be a privacy
interest in information disclosed in an open courtroom. Anyone was
free to sit in the courtroom and listen to plaintiff’s testimony: the sen-
tencing hearing was public and open to both ordinary members of the
public and representatives of the press. Neither plaintiff’s complaint
nor the record suggests that the trial judge closed the courtroom or
restricted attendance in any way. Indeed, "our criminal law tradition
insists on public indictment, public trial, and public imposition of sen-
tence. Transparency is essential to maintaining public respect for the
criminal justice system, ensuring its integrity, and protecting the
rights of the accused." Smith v. Doe, 123 S. Ct. 1140, 1150 (2003)
(emphasis added); see generally Richmond Newspapers, Inc. v. Vir-
ginia, 448 U.S. 555, 569-574 (1980) (plurality opinion of Burger, J.).

   Without some indication from South Carolina courts to the con-
trary, we cannot understand how the voluntary disclosure of informa-
6                     DOE v. THE ASSOCIATED PRESS
tion in an unrestricted, open courtroom setting could be anything but
a matter of public interest. The nature of the information disclosed
here does not change our legal analysis: "if a person, whether will-
ingly or not, becomes an actor in an event of public or general inter-
est, then the publication of his connection with such an occurrence is
not an invasion of his right to privacy." Doe v. Berkeley Publ’rs, 496
S.E.2d 636, 637 (S.C. 1998) (internal punctuation omitted) (rejecting
a privacy claim based on the defendant’s truthful reporting that plain-
tiff was a victim of a sexual assault while incarcerated in the local
jail). The AP is not liable for wrongful publicizing.

   To be liable for wrongful intrusion into private affairs, a defendant
must have engaged in conduct that resembles "watching, spying, pry-
ing, besetting, [or] overhearing." Snakenberg, 383 S.E.2d at 6. More-
over, this intrusion must have invaded an area "which one normally
expects will be free from exposure to the defendant." Id. Plaintiff has
not alleged that the AP engaged in any such conduct. Plaintiff knew
that the courtroom was public and that everyone in the courtroom
could hear his testimony.3 Moreover, the AP reporter was where he
had a perfect right to be. A viewer in plain sight on a courtroom
bench who listens to the public testimony of a witness in open court
can hardly be described as "spying" or "intruding" like an illicit
eavesdropper. The AP is thus not liable for wrongful intrusion.

   For all these reasons, plaintiff fails to state a claim for the invasion
of his privacy.

                                    V.

   In summary, while "there is some justification for the complaint . . .
as to the conduct of this newspaper reporter," the courts "do not sit
as censors of the manners of the Press." Meetze, 95 S.E.2d at 610.
Plaintiff may have successfully alleged poor judgment on the part of
the AP, but he has not made out a case of tortious conduct under
South Carolina law. Because the complaint fails as a matter of state
    3
    Plaintiff argues that the AP reporter behaved fraudulently and thereby
created the functional equivalent of an illicit "overhearing" of plaintiff’s
testimony. As discussed in Part III, however, we reject the plaintiff’s
fraudulent misrepresentation claim on the pleadings.
                   DOE v. THE ASSOCIATED PRESS                    7
law, we have no need to reach the AP’s constitutional defenses. Ash-
wander v. TVA, 297 U.S. 288, 347 (1936) (Brandeis, J., concurring).
The district court’s judgment is

                                                       AFFIRMED.